Citation Nr: 0907950	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-08 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an effective date earlier than July 17, 2003, 
for the grant of basic eligibility for Dependants' 
Educational Assistance (DEA) under Chapter 35, Title 38, of 
the United States Code.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1966 to May 1968.  The appellant is his guardian and 
daughter.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
As support for his claim, the Veteran testified at a hearing 
at the RO in May 2006, presided by the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

In July 2006 the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In May 2007, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.  Unfortunately, the Board must again remand 
this case to the AMC, as still further development and 
consideration is needed.

In addition, the most recent correspondence to the veteran 
was returned as undeliverable, with no forwarding address 
from the postmaster.  But as the Court held in 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)), "[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or 
her most recent address of record.  38 C.F.R. 3.1(q) (2008).  
The presumption of administrative regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


REMAND

Before addressing the claim on appeal on its merits, the 
Board finds that still additional development is required.  

The Veteran is requesting an effective date earlier than 
July 17, 2003, for basic eligibility to DEA benefits, under 
Chapter 35, Title 38, of the United States Code.  
In an April 2004 rating decision, the RO established July 17, 
2003 as the current effective date, determining this to be 
the earliest date of entitlement to DEA benefits, finding him 
to be permanently and totally disabled as of that date.  
The rating decision relied upon the findings of a VA PTSD 
compensation examination on July 17, 2003, in making this 
determination.  

The Veteran's representative argues that permanent and total 
disability had been established effectively as of 1989, so 
several years prior to that July 2003 VA examination.  
Concerning this, records show that in a June 1995 decision 
the RO increased the rating for the Veteran's PTSD from 70 to 
100 percent, retroactively effective from January 1989, so 
seemingly in accordance with what the Veteran's 
representative is alleging.  But in that same decision, the 
RO also determined that basic eligibility to DEA had not been 
established because the evidence did not indicate the 
Veteran's PTSD had sufficiently stabilized to warrant a 
permanent total disability rating.  

Basic eligibility for DEA benefits under Chapter 35 is met 
when, as here, a Veteran has a permanent and total service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
2002); 38 C.F.R. § 3.807 (2008).  Because the RO granted a 
permanent and total disability rating effective from July 17, 
2003, eligibility for DEA benefits under Chapter 35 was also 
established as of that date.  


So, in order for the Veteran to receive an earlier effective 
date for eligibility for DEA benefits under Chapter 35, he 
must establish that he is entitled to an earlier effective 
date for his permanent and total disability rating.  

In this regard, the representative's February 2009 informal 
hearing presentation indicated the Veteran has received 
disability benefits from the Social Security Administration 
(SSA).  He also previously indicated, in a March 1996 
statement, that he was receiving SSA benefits.  
But, unfortunately, it does not appear these records have 
been obtained.  When, as here, VA is put on notice of the 
existence of relevant SSA records, VA must try and obtain 
these records before deciding the appeal as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2008); 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

It is also unclear whether the RO and/or AMC attempted to 
obtain any of the Veteran's outstanding VA treatment records 
since the prior June 1995 rating decision, which denied DEA 
benefits, until the more recent July 2003 VA PTSD 
examination, which forms the basis of his current effective 
date for grant of DEA.  Concerning this, he personally 
submitted mental health inpatient treatment records from the 
San Juan VA Medical Center (VAMC), pertinent to his claim, 
dated from July to August 1995 and September to October 1995, 
signifying that there may be other VA treatment records 
surrounding those dates.  And his July 2003 VA PTSD 
examination report recorded that he was hospitalized for PTSD 
in October 1999 at the San Juan, Puerto Rico, VAMC and 
subsequently during 2002 at the VAMC in Gainesville, Florida, 
but these records do not appear to be associated with the 
claims file for consideration.  



These records and the representative's statements indicate 
the Veteran has a long, ongoing history of psychiatric 
treatment from VA from 1995 to 2003.  So, at minimum, VA 
needs to obtain all of his relevant treatment records from 
the San Juan VAMC (or VA Caribbean Healthcare System) and 
Gainesville, Florida VAMC, including any dated from 1995-
2003.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Obtain the Veteran's SSA records, 
including all medical records which formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.	Ask the Veteran to assist in the search for 
his VA treatment records by specifying dates, 
locations, and providers of treatments at VA 
facilities during 1995-2003.  After allowing an 
appropriate time for response, contact 
the Gainesville, Florida VAMC and the VA 
Caribbean Healthcare System, in San Juan, Puerto 
Rico, to obtain all of his relevant treatment 
records, especially any outstanding records not 
already associated with the claims file dated 
from 1995-2003.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must 
be documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

3.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


